People v Mora-Diaz (2017 NY Slip Op 08485)





People v Mora-Diaz


2017 NY Slip Op 08485


Decided on December 5, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 5, 2017

Richter, J.P., Manzanet-Daniels, Andrias, Kern, Singh, JJ.


5134 5691/12

[*1]The People of the State of New York, Respondent,
vLeonardo Mora-Diaz, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Anita Aboagye-Agyeman of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sheila L. Bautista of counsel), for respondent.

Judgment, Supreme Court, New York County (Michael J. Obus, J.), rendered June 6, 2013, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fourth degree, and sentencing him to four years' probation, unanimously reversed, on the law, defendant's motion to suppress granted, and the indictment dismissed.
As the People concede, defendant is entitled to suppression because the hearing evidence did not establish a sufficient basis for a search of a closed container incident to defendant's arrest, under the principles set forth in People v Jimenez  (22 NY2d 717 [2014], which was decided after defendant's conviction.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 5, 2017
CLERK